 
EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT is made and entered into as of April 28, 2010 (the
“Agreement”), by and between CHINA PHARMA HOLDINGS, INC., a Delaware corporation
(the “Company”), having its principal place of business at 2nd floor, No. 17
Jinpan Rd. Haikou, Hainan, People’s Republic of China 570216, and Frank Waung
(“Employee”), with United States Social Insurance No. XXX XX XXXX (Collectively
the “Parties”).


WITNESSETH:


WHEREAS, the Company is engaged in the business of develop, manufacture, and
market specialty pharmaceutical products in China (the “business”); and


WHEREAS, Employee has represented that he has the experience, background and
expertise necessary to enable his to be the Company’s Chief Financial Officer;
and


WHEREAS, based on such representation, and the Company’s reasonable due
diligence, the Company wishes to employ Employee as its Chief Financial Officer,
and Employee wishes to be so employed, in each case, upon the terms hereinafter
set forth;


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the parties agree as follows:


1.  
DEFINITIONS. As used herein, the following terms shall have the following
meanings:



 “Affiliate” means any Person controlling, controlled by or under common control
with the Company.
 
 “Board” means the Board of Directors of the Company.


 “Cause” means (i) conviction of any crime whether or not committed in the
course of his employment by the Company; (ii) Employee’s refusal to carry out
instructions of the Chief Executive Officer; or (iii) the breach of any
representation, warranty or agreement between Employee and the Company.

 
 “Date of Termination” means (a) in the case of a termination for which a Notice
of Termination (as hereinafter defined in section 5.3) is required, 30 days from
the date of actual receipt of such Notice of Termination or, if later, the date
specified therein, as the case may be, and (b) in all other cases, the actual
date on which the Employee’s employment terminates during the Term of
Employment(as hereinafter defined in section 3) (it being understood that
nothing contained in this definition of “Date of Termination” shall affect any
of the cure rights provided to the Employee or the Company in this Agreement).

 
 “Disability” means Employee’s inability to render for a period of three
consecutive months, services hereunder due to his physical or mental incapacity.
 
 
 
 

--------------------------------------------------------------------------------

 


 
 “Effective Date” means April 28, 2010.

 
 “Person(s)” means any individual or entity of any kind or nature, including any
other person as defined in section 3(a)(9) of the Securities Exchange Act of
1934, and as used in Section 13(d) and 14(d) thereof.

 
 “Prospective Customer” shall mean any Person which has either (a) entered into
a nondisclosure agreement with the Company or any company subsidiary or
Affiliate or (b) has within the preceding 12 months received a currently pending
and not rejected written proposal in reasonable detail from the Company or any
of the Company’s subsidiary or Affiliate.

 
2.  
EMPLOYMENT.



2.1  Agreement to Employ. Effective as of the Effective Date, the Company hereby
agrees to employ Employee, and Employee hereby agrees to serve, subject to the
provisions of this Agreement, as an officer and Employee of the Company.
 
2.2  Duties and Schedule. Employee shall serve as the Company’s full time Chief
Financial Officer and shall have such responsibilities as designated by the
Company’s Chief Executive Officer or the Board, or the Audit Committee thereof,
as circumstances may require.
 
3.  
TERM OF EMPLOYMENT. Unless Employee’s employment shall sooner terminate pursuant
to section 5, the Company shall employ Employee for a term commencing on the
Effective Date and ending on the first anniversary thereof (the “Term”) . The
term shall automatically renew for an additional year unless either party
provides notice to the other that the Term shall not continue within 60 days
prior to the end of the prior Term. The period during which Employee is employed
pursuant to this Agreement shall be referred to as the “Term” or the “Term of
Employment”.



4.  
COMPENSATION.

 
4.1  Salary. Employee’s salary during the Term shall be USD$150,000.00 per year
(the “Salary”), payable in monthly payments and in US Dollars. All applicable
withholding taxes shall be deducted from such payments. The Board will review
Employee’s Salary at least once per year and may, in its discretion, increase or
decrease the Salary in accordance with the Company’s compensation policies. A
discretionary bonus, if any, may be paid each year as determined solely by the
Board.
 
 4.2  Options. Subject to the Company’s 2009 Stock Option Plan and the stock
option agreement to be entered into between the Company and the Employee, the
Company will grant 200,000 options to the Employee at the exercise price equal
to the closing price of the Effective Date (USD3.47). The options shall be
vested in one year anniversary from the Effective Date, i.e., April 28, 2010. If
this agreement is terminated either by the Company or by the Employee before
April 28, 2011, the number of options that shall become immediately exercisable
shall be calculated as following: 200,000 options (in the event a Qualified
Financing, as the term defined in the Option Grant Agreement, is consummated by
the time set forth therein) or 150,000 options (in the event a Qualified
Financing, as the term defined in the Option Grant Agreement, is not consummated
by the time set forth therein) times the following fraction: (i) the number of
months from the Effective Date to the termination date (including the last month
the Employee is employed even though it may not be a full calendar month)
divided by (ii) twelve (12).
 


 
 

--------------------------------------------------------------------------------

 
 
4.3  Vacation. Employee shall be entitled to fifteen (15) days of paid vacation
per year taken at such times so as to not materially impede his duties
hereunder. Employee shall be entitled to a pro rata number of days of paid
vacation during the period beginning on the Effective Date through the end of
the first fiscal year. Vacation days that are not taken may not be carried over
into future years. Illness days shall be consistent with the Company’s standard
policies and applicable US law. Employee should be entitled to standard US
federal government holidays in addition to vacation or illness days.
 
4.4  Business Expenses. Employee shall be reimbursed by the Company for all
ordinary and necessary expenses incurred by Employee in the performance of his
duties hereunder on behalf of the Company, not to exceed $500 per month without
the prior written approval of the Company.
 
5.  
TERMINATION.



5.1  Termination Due to Death or Disability
 
5.1.1  Death. This Agreement shall terminate immediately upon the death of the
Employee. Upon Employee’s death, Employee’s estate or Employee’s legal
representative, as the case may be, shall be entitled to Employee’s accrued and
unpaid Salary and vacation as of the date of Employee’s death, plus all other
compensation and benefits that were vested through the date of Employee’s death.
 
5.1.2  Disability. In the event of Employee’s Disability, this agreement shall
terminate and Employee shall be entitled to (a) accrued and unpaid vacation
through the first date that a Disability is determined; and (b) all other
compensation and benefits that were vested through the first date that a
Disability has been determined.
 
5.2  Termination. Both the Company and the Employee may terminate the employment
hereunder by delivery of written notice to the other party at least thirty (30)
days prior to termination date or with a shorter notice period if agreed upon by
the Parties provided, however, that in the event of a breach of this agreement
by the Employee or an event which would constitute “Cause”, the Company may
immediately terminate this agreement upon written notice with no waiting period.
If this agreement is terminated by the Company without “Cause”, granted stock
options will become exercisable immediately. Upon the effective date of
termination under this section 5.2, Employee shall be entitled to (a) accrued
and unpaid vacation through such effective date; and (b) all other compensation
and benefits that were vested through such effective date.
 
 5.3  Notice of Termination. Any termination of the Employment by the Company or
the Employee shall be communicated by a notice in accordance with section 8.4 of
this agreement (the “Notice of Termination”).
 


 
 

--------------------------------------------------------------------------------

 
 
 5.4  Payment. The Employee shall not be entitled to severance payments upon any
termination provided in section 5 herein.
 
6.  
EMPLOYEE’S REPRESENTATION. The Employee represents and warrants to the Company
that: (a) he is subject to no contractual, fiduciary or other obligation which
may affect the performance of his duties under this agreement; (b) he has
terminated, in accordance with their terms, any contractual obligation which may
affect his performance under this agreement; and (c) his employment with the
Company will not require him to use or disclose proprietary or confidential
information of any other person or entity.

 
7.  
NON-COMPETITION; NON-DISCLOSURE; INVENTIONS.



7.1  
Trade Secrets. Employee acknowledges that his employment position with the
Company is one of trust and confidence. Employee further understands and
acknowledges that, during the course of Employee’s employment with the Company.
Employee will be entrusted with access to certain confidential information,
specialized knowledge and trade secrets which belong to the Company, or its
subsidiaries, including, but not limited to, their methods of operation and
developing customer base, its manner of cultivating customer relations, its
practices and preferences, current and future market strategies, formulas,
patterns, patents, devices, secret inventions, processes, compilations of
information, records, and customer lists, all of which are regularly used in the
operation of their business and which Employee acknowledges have been acquired,
learned and developed by them only through the expenditure of substantial sums
of money, time and effort, which are not readily ascertainable, and which are
discoverable only with substantial effort, and which thus are the confidential
and the exclusive Property of the Company and its subsidiaries(hereinafter
“Trade Secrets”) . Employee covenants and agrees to use his best efforts and
utmost diligence to protect those Trade Secrets from disclosure to third
parties. Employee further acknowledges that, absent the protections afforded the
Company and its subsidiaries in section 7, Employee would not be entrusted with
any of such Trade Secrets. Accordingly, Employee agrees and covenants (which
agreement and covenant shall survive the termination of this agreement
regardless of the reason) as follows:

 
 

 
 
 

--------------------------------------------------------------------------------

 


7.1.1  
Employee will at no time take any action or make any statement that will
disparage or discredit the Company, any of its subsidiaries or their products or
services;



7.1.2  
During the period of Employee’s with the Company and for 60 months immediately
following the Termination of such employment. Employee will not disclose or
reveal to any person, firm or corporation other than in connection with the
business of the Company and its subsidiaries or as may be required by law, any
Trade Secrets used or useable by the Company or any of its subsidiaries,
divisions or Affiliates (collectively the “Companies”) in connection with their
respective businesses, known to Employee as a result of his employment by the
Company, or other relationship with the Companies, and which is not otherwise
publicly available. Employee further agrees that during the Term of this
Agreement and at all times thereafter, he will keep confidential and not
disclose or reveal to any person, firm or corporation other than in connection
with the business of the Companies or as may be required by applicable law, any
information received by him during the course of his employment with regard to
the financial, business, or other affairs of the Companies, their respective
officers, directors, customers or suppliers which is not publicly available;



7.1.3  
Upon the Termination of Employee’s employment with the Company, Employee will
return to the Company all documents, customer lists, customer information,
product samples, presentation materials, drawing specifications, equipment and
other materials relating to the business of any of the Companies, which Employee
hereby acknowledges are the sole and exclusive property of the Companies or any
one of them. Nothing to his personal entitlements and obligations, his rolodex,
his personal correspondence files; and any additional personal property;

 
7.1.4  
During the Term of the Agreement and, for a period of three(3) months
immediately following the Termination of the Employee’s employment with the
Company, Employee will not : compete, or participate as a shareholder, director,
officer, partner(limited or general ), trustee, holder of a beneficial interest,
employee, agent of or representative in any business competing directly with the
Companies without the prior written consent of the Company, which may be
withheld in the Company’s sole discretion; provided, however, that nothing
contained herein shall be construed to limit or prevent the purchase or
beneficial ownership by Employee of less than five percent of any security
registered under Section 12 or 15 of the Securities Exchange Act of 1934;



7.1.5  
During the Term of the Agreement and, for a period of eighteen (18) months
immediately following the Termination of the Employee’s employment with the
Company, Employee will not:



7.1.5.1  
solicit or accept competing business from any customer of any of the Companies
or any person or entity known by Employee to be or have been, during the
preceding 18 months, a customer or Prospective Customer of any of the Companies
without the prior written consent of the Company;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.1.5.2  
encourage, request or advise any such customer or Prospective Customer of any of
the Companies to withdraw or cancel any of their business from or with any of
the Companies; or

 
7.1.6  
Employee will not during the period of her employment with the Company and,
subject to the provisions hereof for a period of eighteen (18) months
immediately following the Termination of Employee’s employment with the Company.



7.1.6.1  
conspire with any person employed by any of the Company with respect to any of
the matters covered by this Section 7;

 
7.1.6.2  
encourage, induce or solicit any person employed by any of the Companies to
facilitate Employee’s violation of the covenants in this Section 7;

 
7.1.6.3  
assist any entity to solicit the employment of any Employee of any of the
Companies; or

 
7.1.6.4  
employ or hire any Employee of any of the Companies, or solicit or induce any
such person to join the Employee as a partner, investor, coventurer, or
otherwise encourage or induce them to Terminate their employment with any of the
Companies.

 
7.2  
Employee expressly acknowledges that all of the provisions of this Section 7 of
this Agreement have been bargained for and Employee’s agreement hereto is an
integral part of the consideration to be rendered by the Employee which
justifies the rate and extent of the compensation provided for hereunder.



7.3  
Employee acknowledges and agrees that a violation of any one of the covenants
contained in this Section 7 shall cause irreparable injury to the Company, that
the remedy at law for such a violation would be inadequate and that the Company
shall thus be entitled to temporary injunctive relief to enforce that covenant
until such time that a court of competent jurisdiction either (a) grants or
denies permanent injunctive relief or (b) awards other equitable remedy(s) as it
sees fit.



7.4  
Successors.



7.4.1  
Employee. This Agreement is personal to Employee and, without the prior express
written consent of the Company, shall not be assignable by Employee, except that
Employee’s rights to receive any compensation or benefits under this Agreement
may be transferred or disposed of pursuant to testamentary disposition,
interstate, succession or a qualified domestic relations order or in connection
with a Disability. This Agreement shall inure to the benefit of and be
enforceable by Employee’s estate, heirs, beneficiaries, and/or legal
representatives.



7.4.2  
The Company. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 
7.5  
Inventions and Patents. The Company shall be entitled to the sole benefit and
exclusive ownership of any inventions or improvements in products, processes, or
other things that may be made or discovered by Employee while he is in the
service of the Company, and all patents for the same. During the Term, Employee
shall do all acts necessary or required by the Company to give effect to this
Section and, following the Term. Employee shall do all acts reasonably necessary
or required by the Company to give effect to this Section. In all cases, the
Company shall pay all costs and fees associated with such acts by Employee.

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
8  
MISCELLANEOUS.

 
8.1  
Indemnification. The company and each of its subsidiaries shall, to the maximum
extent provided under applicable law, indemnify and hold Employee harmless from
and against any expenses, including reasonable attorney’s fees, judgments,
fines, settlements and other legally permissible amounts (“Losses”), incurred in
connection with any proceeding arising out of, or related to, Employee’s
employment by the Company, other than any such Losses incurred as a result of
Employee’s negligence or willful misconduct.  The Company shall, or shall cause
a subsidiary thereof to, advance to Employee any expenses, including attorney’s
fees and cots of settlement, incurred in defending any such proceeding to the
maximum extent permitted by applicable law.  Such costs and expenses incurred by
Employee in defense of any such proceeding shall be paid by the Company or
applicable subsidiary in advance of the final disposition of such proceeding
promptly up on receipt by the Company of (a) written request for payment; (b)
appropriate documentation evidencing the incurrence, amount and nature of the
costs and expenses for which payment is being sought; and (c) an undertaking
adequate under applicable law made by or on behalf of Employee to repay the
amounts so advanced if it shall ultimately be determined pursuant to any
non-appeal able judgment or settlement that Employee is not entitled to the
indemnified by the Company or any subsidiary thereof, the Company will provide
Employee with coverage under all director’s and officer’s liability insurance
policies which it has in effect during the Term, with no deductible to Employee.

 
8.2  
Applicable Law. Except as may be otherwise provided herein, this Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware, applied without reference to principles of conflict of laws.

 
8.3  
Amendments. This Agreement may not be amended or modified otherwise than by a
written Agreement executed by the Parties hereto or their respective successors
or legal representatives.



8.4  
Notices. All notices and other communications hereunder shall be in writing and
shall be given by hand-delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:





If to the Employee
Frank Waung
XXXXXXXXXXXX
XXXXXXXXXXXX
 
 
 
 

--------------------------------------------------------------------------------

 


If to the Company:
For Company:
Zhilin Li
President & Chief Executive Officer
China Pharma Holdings, Inc.
17 Jinpan Road, 2nd Floor
Haikou, Hainan Province, PR China
Tel: 86-898-66811730
Fax: 86-898-66819024









Or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.
 
8.5  
Withholding. The Company may withhold from any amounts payable under the
Agreement, such federal, state and local income, unemployment, social security
and similar employment related taxes and similar employment related withholdings
as shall be required to be withheld pursuant to any applicable law or
regulation.

 
8.6  
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and any such provision which is not valid or enforceable in
whole shall be enforced to the maximum extent permitted by law.

 
8.7  
Captions. The captions of this Agreement are not part of the provisions and
shall have no force or effect.



8.8  
Entire Agreement. This Agreement contains the entire Agreement among the Parties
concerning the subject matter hereof and supersedes all prior Agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto.



8.9  
Survivorship. The respective rights and obligations of the Parties hereunder
shall survive any Termination of this Agreement or the Employee’s employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.



8.10  
Waiver. Either Party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, or prevent that party thereafter from enforcing each and every other
provision of this Agreement.



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.11  
Joint Efforts/ Counterparts. Preparation of this Agreement shall be deemed to be
the joint effort of the Parties hereto and shall not be construed more severely
against any party. This Agreement may be signed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.



8.12  
Representation by Counsel. Each party hereby represents that it has had the
opportunity to be represented by legal counsel of its choice in connection with
the negotiation and execution of this Agreement.

 
8.13  
 Entire Agreement. This Agreement and the option agreement by and between the
same Parties as those to this Agreement constitute the entire understanding of
the Parties regarding the rights and obligations by and between the Parties
associated with the Employee’s employment during the Term and supersedes all
previous discussion and negotiation on the subject. For the purpose of
clarification, the Amendment to the Employment Agreement dated as of September
28, 2009, the Employment Agreement dated as of April 28, 2009 and the option
agreement dated as of October 13, 2009 govern the rights and obligations by and
between the Parties associated with the Employee’s employment during the term
from April 28, 2009 through April 27, 2010 only.





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above
written.                                                                           







EMPLOYEE  CHINA PHARMA HOLDINGS, INC.     
By:   /s/ Frank Waung
By:   /s/ Zhilin Li                                          
Frank Waung
Zhilin Li                            
(Date)
(Date)
 
President & Chief Executive Officer
               
Signature
 
China Pharma Holdings, Inc.
 
President & CEO
 
Zhilin Li
 
Signature
 
Frank Waung
 





 
 

--------------------------------------------------------------------------------

 